DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Objections

Claims 1 & 20 are objected to because of the following informalities: 
Claim 1 recites “the frequency band” in lines 8-9, the examiner suggests change to read as ---a frequency band---. Appropriate correction is required.
Claim 20 recites “the frequency band” in line 9, the examiner suggests change to read as ---a frequency band---. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 & 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al (hereinafter, Shi) (US 20050280467 A1, IDS submitted by the applicant, of record).
As per claim 1:
Shi discloses in Fig. 1 an amplifier system comprising: 
one or more inputs configured to receive one or more input signals (e.g. VIN+ & VIN-); 
a pre-driver (e.g. form by transistors M1 & M2) having mirrored transistors and a current source (e.g. transistor 100), the pre-driver to receive the one or more input signals and amplify the one or more input signals to create one or more pre-amplified signals; 
a voltage divider network (e.g. capacitor Co, R4, and R9) having one or more resistor and one or more capacitors, the voltage divider network configured to receive the one or more pre-amplified signals and reduce a DC bias voltage of the one or more pre-amplified signals while achieving a flat gain response across a frequency band of operation to thereby create one or more amplifier input signals; 
an amplifier (form by transistor M1a, M2a, 113a, 114a) having cascode configured transistors (e.g. cascode transistors 113a, 114a) configured to receive and amplify the one or more amplifier input signals to create one or more amplified signals; and 
an interstage (e.g. elements 40, 50) connecting the pre-driver (M1, M2) to the amplifier, the interstage configured with one or more inductors (inductor Lp1) and one or more capacitors (capacitor Cp1).
As per claim 4:
Shi discloses in Fig. 1 the amplifier having two transistors (e.g. transistors 113a and 114a) in a cascode configuration comprises a first transistor pair (M1a, M2a)  which have source terminals connected and a second transistor pair (113a, 114a) having gate terminals connected such that the first transistor pair and second transistor pair are connected drain to source.

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 5-20 are allowable for the same reasons as discussed in the previous office action mailed on 05/13/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1 & 3-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.D.N/Examiner, Art Unit 2843                                                                                                                                                                                                        
/Samuel S Outten/Primary Examiner, Art Unit 2843